DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 8, the Examiner notes the language of the claim is unclear – it does not definitively establish the scope of the claim.  Specifically, “has a p-type GaN” is unclear what the relationship to the current blocking layer is from the language. Does the current blocking layer comprise p-type GaN? Does the current blocking layer have some relationship to a separate p-type GaN layer (perhaps above or below?)?  For purposes of compact prosecution, the Examiner will interpret the language to require the first current blocking layer to have any relationship to a p-type GaN layer.
Claim Rejections - 35 USC § 102



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US Patent Application Publication No. 2020/0212262) (“Jang”).
Regarding Claim 9, Jang teaches a unit pixel of micro-display comprising: a first sub-pixel (Figure 2, SB) emitting blue light (see also Figure 1 and ¶0070) formed on a growth substrate (Figure 2, item 11); a first current blocking layer (Figure 2, item 63) formed on the first sub-pixel and blocking leakage current to or from the first sub-pixel (¶0078); a second sub-pixel (Figure 2, item SG) formed on the first current blocking layer and emitting green light (see also Figure 1 and ¶0070); a second current blocking layer (Figure 2, item 61) formed on the second sub-pixel and blocking leakage current to or from the second sub-pixel (¶0078); and a third sub-pixel (Figure 2, item SR) formed on the second current blocking layer and emitting red light (see also Figure 1 and ¶0070), wherein a via hole (Figure 20A, item 20CE) penetrating the second sub-pixel and the third sub-pixel is formed, an inner inclined surface is formed on a side surface of the via hole, and inner inclined surface has an inclination angle (see the inclined surfaces on the edges of the subpixels in the area of 20CE). 
Regarding Claim 12, Jang further teaches the via hole has a shape of a circle, a square or an oval (see Figure 19A, note top view shape of items 20CE and 40CE).
Regarding Claim 15, Jang further teaches cross-sectional area of the first sub-pixel is larger than that of the second sub-pixel, and the cross-sectional area of the second sub- pixel is larger than that of the third sub-pixel (see Figure 20A, note the difference in cross sectional area between items 40, 30, and 20).

Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (US Patent Application Publication No. 2020/0212262) (“Jang”) in view of Kondo et al. (US Patent Application Publication No. 2020/0371278) (“Kondo”).
Regarding Claim 1, Jang teaches a unit pixel of micro-display comprising: a first sub-pixel (Figure 2, SB) emitting blue light (see also Figure 1 and ¶0070) formed on a growth substrate (Figure 2, item 11); a first current blocking layer (Figure 2, item 63) formed on the first sub-pixel and blocking leakage current to or from the first sub-pixel (¶0078); a second sub-pixel (Figure 2, item SG) formed on the first current blocking layer and emitting green light (see also Figure 1 and ¶0070); a second current blocking layer (Figure 2, item 61) formed on the second sub-pixel and blocking leakage current to or from the second sub-pixel (¶0078); and a third sub-pixel (Figure 2, item SR) formed on the second current blocking layer and emitting red light (see also Figure 1 and ¶0070). 
Jang also teaches an inclined surface of the first sub-pixel, the second sub-pixel and the third sub-pixel has an inclination angle with respect to a vertical line perpendicular to the plane of the growth substrate (see Figure 20A, note angles on sides of 20, 30, and 40).  Jang does not specifically teach light generated in one of the first sub-pixel, the second sub-pixel, or the third sub-pixel is incident on the inclined surface, the light is reflected, although the Examiner notes this may be inherent based on material choice and the presence of angled edge surfaces on the sub-pixel regions. Kondo teaches modifying the inclination angle of the side surface of a LED structure to control reflections of light (¶0067). It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the teachings of Kondo to modify the inclination angle of the subpixels of Jang, as Kondo teaches doing so will allow for increasing the quantity of emitted light (¶0067).
Regarding Claim 2, Jang further teaches the first sub-pixel comprises, a first n-type semiconductor layer (Figure 2, item 41, ¶0079) formed on the growth substrate; a first active layer (Figure 2, item 43, ¶0079) formed on the first n-type semiconductor layer and performing light emitting operation; and a first p-type semiconductor layer (Figure 2, item 45, ¶0079) formed on the first active layer.  The Examiner notes that the claim as currently written does not set forth that the unit pixel "comprises" or "includes" an adjacent unit pixel, since the claim sets forth such subject matter with a "wherein" clause.  A "wherein" clause is an example of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP § 2106 II C and MPEP § 2111.04.  Nevertheless, the Examiner has provided prior art (see Kondo, note shared lowermost layer depicted in Figure 1) include these elements as proper claim limitations.
Regarding Claim 3, Jang as modified does not explicitly teach the first n-type semiconductor layer is grounded, however grounding of LED devices is well known in the art and therefore would have been obvious to a person having ordinary skill in the art at the time of effective filing.
Regarding Claim 5, Jang as modified does not specifically teach  the inclination angle is 24º to 29º, although an inclination angle is clearly taught in the depicted Figures of Jang (see Figure 20A at least).  It would have been obvious to a person of ordinary skill in the art at the time of effective filing to adjust the inclination angle through routine experimentation in order to achieve the desired reflective statistice.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding Claim 6, the language, term, or phrase "the inclined surface is formed by ICP-RIE, and BCl3 and Cl2 are used as plasma sources," is directed towards the process of making an inclined angle surface.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "the inclined surface is formed by ICP-RIE, and BCl3 and Cl2 are used as plasma sources" only requires an inclined surface, which does not distinguish the invention from Jang as modified, who teaches the structure as claimed.
Regarding Claim 7, the language, term, or phrase "molar ratio of BCl3 : Cl2 is 0 : 1 to 0.2: 0.8," is directed towards the process of making an inclined angle surface.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "molar ratio of BCl3 : Cl2 is 0 : 1 to 0.2: 0.8" only requires an inclined surface, which does not distinguish the invention from Jang as modified, who teaches the structure as claimed.
Regarding Claim 8, Jang as modified further teaches the first current blocking layer has a p-type GaN above it in the device structure (see Figure 2, note layer 35 is above layer 63 and 35 is p-GaN - ¶0082).





Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jang as modified as applied to Claim 2 above, and further in view of Yonkee et al. (US Patent Application Publication No. 2019/0207043) (“Yonkee”).
Regarding Claim 4, Jang as modified teaches Claim 2 as indicated above. Jang as modified does not specifically teach the first sub-pixel further comprises, a first tunnel junction layer formed on the first p-type semiconductor layer and supplying a uniform current to the first active layer; and a first contact layer formed on the first tunnel junction layer and having n-type GaN.  However, Yonkee teaches including a tunnel junction layer (Figure 12a, item 1214a - ¶0158) made of n-type material over the p-type layer 1208.  Additionally, Yonkee teaches including n-type contact layers (Figure 12a, items 1214b-c) over the tunnel junction layer (see Figure 12a and ¶0158).  It would have been obvious to a person having ordinary skill in the art at the time of effective filing to include the tunnel junction structure of Yonkee in the device of Jang as modified, as doing so allows for lower resistance contacts to be used on both sides of the device (¶0018).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to Claim 9 above, and further in view of Kondo et al. (US Patent Application Publication No. 2020/0371278) (“Kondo”).
Regarding Claim 10, Jang further teaches the first sub-pixel comprises, a first n-type semiconductor layer (Figure 2, item 41, ¶0079) formed on the growth substrate; a first active layer (Figure 2, item 43, ¶0079) formed on the first n-type semiconductor layer and performing light emitting operation; and a first p-type semiconductor layer (Figure 2, item 45, ¶0079) formed on the first active layer.  The Examiner notes that the claim as currently written does not set forth that the unit pixel "comprises" or "includes" an adjacent unit pixel, since the claim sets forth such subject matter with a "wherein" clause.  A "wherein" clause is an example of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP § 2106 II C and MPEP § 2111.04.  Nevertheless, the Examiner has provided prior art (see Kondo, note shared lowermost layer depicted in Figure 1) that includes these elements as proper claim limitations – it would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the connected N-type bottom layer of Kondo in the device of Jang, as multiple LEDs can be efficiently connected together on a single growth substrate.
Regarding Claim 11, Jang further teaches the via hole exposes the first n-type semiconductor layer (see Figure 20A, note “exposure of the first n-type semiconductor under 40CE”)


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to Claim 9 above.
Regarding Claim 13, Jang as modified does not specifically teach the inclination angle is 24º to 29º, although an inclination angle is clearly taught in the depicted Figures of Jang (see Figure 20A at least).  It would have been obvious to a person of ordinary skill in the art at the time of effective filing to adjust the inclination angle through routine experimentation in order to achieve the desired reflective statistice.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to Claim 13 above, and further in view of Kondo et al. (US Patent Application Publication No. 2020/0371278) (“Kondo”).
Regarding Claim 14, Jang teaches Claim 13 as indicated above. Jang also teaches an external inclined surface is formed on side surface of the first sub-pixel, the second sub-pixel and the third sub-pixel, and when light formed in at least one of the first sub-pixel, the second sub-pixel, or the third sub-pixel is incident on an external inclined surface, the light is reflected and inclination angle of the inner inclined surface is the same as the inclination angle of the external inclined surface, although the Examiner notes this may be inherent based on material choice and the presence of angled edge surfaces on the sub-pixel regions. Kondo teaches modifying the inclination angle of the side surface of a LED structure to control reflections of light (¶0067). It would have been obvious to a person having ordinary skill in the art at the time of effective filing to use the teachings of Kondo to modify the inclination angle of the subpixels of Jang, as Kondo teaches doing so will allow for increasing the quantity of emitted light (¶0067).
Conclusion















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cha et al. (US Patent Application Publication No. 2017/0162746)
Xu (US Patent Application Publication No. 2017/0117259)
















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W TORNOW whose telephone number is (571)270-7534. The examiner can normally be reached M-Th 6:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK W. TORNOW
Primary Examiner
Art Unit 2891



/MARK W TORNOW/Primary Examiner, Art Unit 2891